1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. CARTER, Sr., Plaintiff-Appellant,v.E. WRIGHT, Warden;  G. L. Bass, Deputy Warden;  Garrett P.Williams, Major, Chief of Security;  John Doe,Shift Commander, Defendants-Appellees.
No. 93-6650.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 9, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-93-325-2)
William E. Carter, Sr., Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William E. Carter, Sr., appeals from the district court's order dismissing without prejudice his action filed under 42 U.S.C. Sec. 1983 (1988) for failure to comply with an order of the court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Carter v. Wright, No. CA-93-325-2 (E.D. Va.  May 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Carter states he provided the district court with the requested facts about his incarceration in his Notice of Appeal.  Because Carter's complaint was dismissed without prejudice he may re-file it in district court along with the requested information